Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to filings received on 04/13/2021.
The proposed invention claims foreign priority to 201410049288.1, filed 02/12/2014.
Claims 1-20 cancelled.
Claims 21, 27 & 33 being independent claims.
Claims 21-38 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In the instant case, claims 21-26 are directed towards a process, claims 27-32 and 33-38 are directed towards a machine. Thus, each of the claims falls within one of the four statutory categories. 
Claims 21-38 are directed towards the abstract idea of sending feedback information including a decision on validity confirmation of the identity verification information, as explained in detail below which is a certain method of organizing human activity and mental processes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Additionally, when taking out the computer elements, the intendent claims merely recite receiving identity verification information, sending a confirmation request, determining whether a time at which the request instruction is received is outside of the valid consumption period, and in response to determining the time at which the request instruction is received is outside of the valid consumption period, seeking a confirmation instruction, in response to receiving the confirmation instruction, sending feedback information including a decision on validity confirmation of the identity verification information. These limitations are directed towards a fundamental economic principles or practice (including hedging, insurance, mitigating risk) since the claims relate to mitigating risk. Hence, it falls within certain methods of organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The additional elements i.e. “server”, and “verification terminal” are recited at a high-level of generality (processing/comparing data and receiving/sending data) such that it amounts no more than adding the words “apply it” with the judicial exception to implement an abstract idea in a technological computer environment to automate a business process. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, Claim 21 is directed to an abstract idea. Claims 27 and 33 recite similar limitations and are also directed to abstract ideas.
Next the claims as a whole are analyzed to determine whether any element, or combination of elements, are sufficient to ensure the claims amount to significantly more than an abstract idea. As discussed with respect to Step 2A, the claim as a whole merely describes additional elements performing the abstract idea on a generic device i.e., applying the abstract idea in a computer environment to automate a process and generally linking the use of the judicial exception to a particular technological environment, See MPEP 2106.05(h). There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, even when viewed as a whole, nothing in the claims add significantly more (i.e. an inventive Concept) to the abstract idea. Thus, claims 21, 27 and 33 are not patent eligible.
The dependent claims 22-26, 28-32 and 34-38 have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The dependent claim(s) when analyzed both individually and in combination are held to be patent ineligible under 35 U.S.C. 101 because further limiting the abstract idea does not amount to significantly more than the abstract idea.
Therefore, claims 21-38 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-38 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Seth Priebatsch et al. (US 2014/0279556 A1, herein Priebatsch).

As per claim 21, Priebatsch discloses a data interaction method, comprising: 
receiving, by a server, a request instruction from a verification terminal, the request instruction including identity verification information of a user terminal, the identity verification information including information on a valid consumption period (see Priebatsch ¶¶’s [25-27 & 30-31]); 
in response to receiving the request instruction, sending, by the server, a confirmation request directly to the user terminal, bypassing the verification terminal (Priebatsch ¶¶ [26-27 & 29-30]), wherein sending the confirmation request further comprises: 
determining, by the server, whether a time at which the request instruction is received is outside of the valid consumption period (Priebatsch ¶¶ [30-32]); and 
in response to determining the time at which the request instruction is received is outside of the valid consumption period, seeking, by the server, a confirmation instruction from the user terminal (Priebatsch ¶¶ [30-31]);
in response to receiving from the user terminal the confirmation instruction, sending, by the server, feedback information to the verification terminal, the feedback information including a decision on validity confirmation of the identity verification information (Priebatsch ¶¶ [32-34]).
As per claims 27 & 33, the claims recite analogous limitations to claim 21 above and rejected under the same premise.

As per claim 22, Priebatsch discloses the method of claim 21, wherein the identity verification information upon being displayed on the user terminal includes a scannable code, the verification terminal includes a scanner configured to scan the scannable code of the identity verification information, and the method further comprises: 
receiving, by the server, the request instruction from the verification terminal in response to determining the scannable code of the identity verification information of the user terminal having been scanned by the verification terminal (Priebatsch ¶¶ [20 & 32]).
As per claims 28 & 34, the claims recite analogous limitations to claim 22 above and rejected under the same premise.

As per claim 23, Priebatsch discloses the method of claim 21, prior to receiving the request instruction from the verification terminal, the method further comprising: 
receiving, by the server, a pre-authorization request along with an account number and a password from the user terminal (Priebatsch ¶¶ [24, 27, & 29]); 
processing, by the server, the account number and the password according to the pre-authorization request (Priebatsch ¶¶ [24, 27, & 29]); and 
pre-authorizing, by the server, the identity verification information according to the account number and the password as processed (Priebatsch ¶¶ [29 & 30]).
As per claims 29 & 35, the claims recite analogous limitations to claim 23 above and rejected under the same premise.

As per claim 24, Priebatsch discloses the method of claim 23, prior to receiving the request instruction from the verification terminal, the method further comprising: 
determining, by the server, whether the password as submitted by the user is the same as a preset password (Priebatsch ¶¶ [24, 27 & 29]); and 
generating, by the server, the identity verification information in response to determining the password as submitted by the user is the same as the preset password (Priebatsch ¶¶ [27 & 29]).
As per claims 30 & 36, the claims recite analogous limitations to claim 24 above and rejected under the same premise.

As per claim 25, Priebatsch discloses the method of claim 21, further comprising: 
acquiring, by the server, an identification value in the identity verification information; 
determining, by the server, whether the identification value is a first preset identification value or a second preset identification value different than the first preset identification value (Priebatsch ¶¶ [27, 29 & 30-31]); and 
in response to determining the identification is the first preset identification value but not the second preset identification value, determining, by the server, to communicate with the user terminal (Priebatsch ¶ [30]).
As per claims 31 & 37, the claims recite analogous limitations to claim 25 above and rejected under the same premise.

As per claim 26, Priebatsch discloses the method of claim 21, further comprising: 
authenticating, by the server, the identity verification information prior to seeking the confirmation instruction from the user terminal (Priebatsch ¶¶ [20 & 27]).
As per claims 32 & 38, the claims recite analogous limitations to claim 26 above and rejected under the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/3/2022